                   Case 2:21-cv-01181-BJR Document 14 Filed 09/16/21 Page 1 of 3




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                    UNITED STATES DISTRICT COURT
 4                                 WESTERN DISTRICT OF WASHINGTON

 5

 6   DANIEL SIMAAN, individually and on behalf of
     all others similarly situated,
 7                                                            No. 2:21-cv-01181-BJR
                      Plaintiff,
 8                                                            UNOPPOSED MOTION AND
              v.
                                                              PROPOSED ORDER TO EXTEND
 9   T-MOBILE USA, INC.,                                      TIME TO ANSWER COMPLAINT
10                    Defendant.

11

12

13            Under Western District of Washington Local Rule 7(d)(1) and 10(g), Defendant T-Mobile

14   USA, Inc., moves the Court to extend T-Mobile’s deadline to answer or otherwise respond to the

15   Complaint in the above-captioned action for a total of 30 days to October 25, 2021. Plaintiff

16   Daniel Simaan does not oppose T-Mobile’s requested extension.

17            Good cause exists for this extension because there is a pending motion before the Judicial

18   Panel on Multidistrict Litigation (“JPML”) regarding transfer and coordination or consolidation of

19   related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re

20   T-Mobile, Inc., Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1).

21   The plaintiffs in a related case filed the transfer motion, and T-Mobile fully anticipates that—in

22   addition to this case—dozens more will be noticed to the JPML based on its similar nature. See

23   id. (ECF Nos. 1, 8-1, 11, 20). The additional 30 days will conserve judicial resources by allowing

24   T-Mobile to assess the pending JPML motion and continue discussions with Plaintiff’s counsel
      UNOPPOSED MOTION AND PROPOSED                            Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                      1201 Third  Avenue, Suite 4900
                                                             Seattle, WA 98101-3099
      COMPLAINT                                               Phone: 206.359.8000
      (No. 2:21-cv-01181-BJR) - 1                              Fax: 206.359.9000
     153817019.1
                   Case 2:21-cv-01181-BJR Document 14 Filed 09/16/21 Page 2 of 3




 1   here and counsel in the related cases before responding to Plaintiff’s Complaint.

 2   Dated: September 14, 2021

 3   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 4   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 5   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 6   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 7   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
 8            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
 9
     Kristine McAlister Brown (pro hac vice forthcoming)
10   ALSTON & BIRD LLP
     1201 West Peachtree Street
11   Atlanta, GA 30309
     Telephone: (404) 881-7000
12   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
13
     Attorneys for Defendant T-Mobile USA, Inc.
14

15

16

17

18

19

20

21

22

23

24
      UNOPPOSED MOTION AND PROPOSED                                  Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                            1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
      COMPLAINT                                                     Phone: 206.359.8000
      (No. 2:21-cv-01181-BJR) - 2                                    Fax: 206.359.9000
     153817019.1
                   Case 2:21-cv-01181-BJR Document 14 Filed 09/16/21 Page 3 of 3




 1
                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated this 16th day of September 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     s/ Steve Y. Koh__________________________
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON & BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
      UNOPPOSED MOTION AND PROPOSED                             Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                       1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-01181-BJR) - 3                               Fax: 206.359.9000
     153817019.1
